                      ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                     )25 7+( 1257+(51 ',675,&7 2) ,//,12,6
                                     ($67(51 ',9,6,21

:+($721 7+($75( //&          
                               
                3ODLQWLII     
                                                    1R  & 
      Y                       
                                                    +RQ 9LUJLQLD 0 .HQGDOO
),567 $0(5,&$1 7,7/( ,1685$1&( 
&203$1<                       
                               
                'HIHQGDQW     

                         0(025$1'80 23,1,21 $1' 25'(5


       3ODLQWLII :KHDWRQ 7KHDWUH //& EURXJKW WKLV DFWLRQ LQ WKH &LUFXLW &RXUW RI 'X3DJH &RXQW\

DJDLQVW 'HIHQGDQW )LUVW $PHULFDQ 7LWOH ,QVXUDQFH &R VHHNLQJ GDPDJHV DQG D GHFODUDWRU\ MXGJPHQW

LQ FRQQHFWLRQ ZLWK :KHDWRQ 7KHDWUH¶V SXUFKDVH RI FHUWDLQ UHDO HVWDWH 6SHFLILFDOO\ :KHDWRQ

7KHDWUH EULQJV FODLPV IRU GHFODUDWRU\ MXGJPHQW &RXQW , EUHDFK RI FRQWUDFW &RXQW ,, DQG

QHJOLJHQW PLVUHSUHVHQWDWLRQ &RXQW ,,, 6HH 'NW  )LUVW $PHULFDQ UHPRYHG WKH DFWLRQ WR WKLV

&RXUW 'NWV   DQG QRZ PRYHV WR GLVPLVV &RXQW ,,, SXUVXDQW WR )HGHUDO 5XOH RI &LYLO

3URFHGXUH E 'NW  )RU WKH UHDVRQV VWDWHG EHORZ )LUVW $PHULFDQ¶V 0RWLRQ LV JUDQWHG

                                        %$&.*5281'


       7KH IROORZLQJ IDFWV DUH WDNHQ IURP :KHDWRQ 7KHDWUH¶V &RPSODLQW DQG DUH SUHVXPHG WUXH

IRU WKH SXUSRVH RI UHYLHZLQJ WKH PRWLRQ WR GLVPLVV (ULFNVRQ Y 3DUGXV  86   

FLWLQJ %HOO $WO &RUS Y 7ZRPEO\  86  ± 

       :KHDWRQ 7KHDWUH LV DQ ,OOLQRLV OLPLWHG OLDELOLW\ FRPSDQ\ 'NW  DW   ,W KDV RQH

PHPEHU -DPHV $WWHQ 'NW  DW   $WWHQ LV D FLWL]HQ RI ,OOLQRLV ,G DW   )LUVW $PHULFDQ

LV D 1HEUDVND LQVXUDQFH FRPSDQ\ ZLWK LWV SULQFLSDO SODFH RI EXVLQHVV LQ &DOLIRUQLD 'NW  DW  

VHH DOVR 'NW  DW  ±



                                                 
        2Q RU DERXW 1RYHPEHU   :KHDWRQ 7KHDWUH DFTXLUHG WLWOH WR WKH UHDO HVWDWH NQRZQ

DV ± 1RUWK +DOH 6WUHHW :KHDWRQ ,OOLQRLV  WKH ³3UHPLVHV´ 'NW  DW   )LUVW

$PHULFDQ LVVXHG :KHDWRQ 7KHDWUH D PDUNHG WLWOH FRPPLWPHQW DW FORVLQJ IROORZHG E\ ,QVXUDQFH

3ROLF\ 1XPEHU  WKH ³3ROLF\´ RQ 'HFHPEHU   ,G DW   7KH FOHDQ DQG PDUNHG

WLWOH FRPPLWPHQW DUH DWWDFKHG WR :KHDWRQ 7KHDWUH¶V UHVSRQVH DV ([KLELWV & DQG ' 6HH 'NW 

 DW ([ &    ' 7KH 3ROLF\ LV DWWDFKHG WR WKH &RPSODLQW DV ([KLELW $ 6HH 'NW  DW ([ $

        6RPHWLPH DURXQG 1RYHPEHU   :KHDWRQ 7KHDWUH UHFHLYHG D QRWLFH IURP WKH

:KHDWRQ 6DQLWDU\ 'LVWULFW LQGLFDWLQJ WKDW XQSDLG VDQLWDU\ GLVWULFW OLHQV UHPDLQHG DJDLQVW WKH WLWOH

VWHPPLQJ IURP D OLHQ E\ WKH 6DQLWDU\ 'LVWULFW WKDW ZDV UHFRUGHG RQ -XQH   ZKLFK )LUVW

$PHULFDQ IDLOHG WR LQFOXGH LQ WKH WLWOH FRPPLWPHQW RU 3ROLF\ ,G DW  ± :KHDWRQ 7KHDWUH

WHQGHUHG WKH 6DQLWDU\ 'LVWULFW OLHQV WR )LUVW $PHULFDQ LQ 'HFHPEHU  DQG WKH SDUWLHV EHJDQ WR

ZRUN WR FOHDU WKH OLHQV DOWKRXJK QRW ZLWKRXW LVVXH ,G DW  ± 8OWLPDWHO\ :KHDWRQ 7KHDWUH

LQFXUUHG DWWRUQH\V¶ IHHV RYHU WKH QH[W IHZ PRQWKV LQ ZRUNLQJ WR FOHDU WKH OLHQV DQG DYRLG ZDWHU

VKXW RIIV ,G DW  

        'XULQJ WKLV WLPH :KHDWRQ 7KHDWUH DVNHG LWV FRXQVHO WR UHVHDUFK WKH FRUUHFW OHJDO

GHVFULSWLRQ RI WKH 3UHPLVHV ,G DW   :KHDWRQ 7KHDWUH¶V DWWRUQH\ GLVFRYHUHG LQ -XO\  DQG

FRQFOXGHG LQ 6HSWHPEHU  WKDW D SRUWLRQ RI WKH 3UHPLVHV WKH ³'LVSXWHG 3URSHUW\´ KDG EHHQ

GHGLFDWHG WR WKH &LW\ RI :KHDWRQ RQ RU DERXW )HEUXDU\   DQG LPSURSHUO\ LQFOXGHG DV SDUW RI

WKH LQVXUHG 3UHPLVHV XQGHU WKH 3ROLF\ ,G DW    :KHDWRQ 7KHDWUH VHQW )LUVW $PHULFDQ D

GHPDQG OHWWHU WHQGHULQJ D FODLP IRU GDPDJHV UHJDUGLQJ WKH 'LVSXWHG 3URSHUW\ LQ 1RYHPEHU 

,G DW   ,Q 0D\  )LUVW $PHULFDQ RIIHUHG WR VHWWOH WKH WLWOH FODLP IRU  ,G DW  

0RUH WKDQ RQH \HDU ODWHU LQ 2FWREHU  :KHDWRQ 7KHDWUH PDGH D ZULWWHQ SROLF\ GHPDQG ZKLFK

)LUVW $PHULFDQ UHMHFWHG LQ 1RYHPEHU  ,G DW  ± 0RUH WKDQ RQH \HDU ODWHU LQ -DQXDU\




                                                
 :KHDWRQ 7KHDWUH PDGH D UHGXFHG GHPDQG RI  ,G DW   )LUVW $PHULFDQ DJDLQ

UHMHFWHG WKH GHPDQG PDNLQJ D FRXQWHURIIHU RI  ,G DW  

       $FFRUGLQJO\ :KHDWRQ 7KHDWUH EURXJKW VXLW  VHHNLQJ D GHFODUDWLRQ WKDW )LUVW $PHULFDQ

LV REOLJDWHG WR SD\ DWWRUQH\V¶ IHHV LQFXUUHG E\ :KHDWRQ 7KHDWUH DV D UHVXOW RI WKH 6DQLWDU\ 'LVWULFW

OLHQ DQG SULRU FRQYH\DQFH RI WKH 'LVSXWHG 3URSHUW\ &RXQW ,  FODLPLQJ WKDW )LUVW $PHULFDQ

EUHDFKHG WKH 3ROLF\ E\ D IDLOLQJ WR WLPHO\ UHVROYH WKH 6DQLWDU\ 'LVWULFW OLHQV DQG GHQ\LQJ :KHDWRQ

7KHDWUH¶V GHPDQG IRU WKH DWWRUQH\V¶ IHHV LW LQFXUUHG LQ UHVROYLQJ WKRVH OLHQV DQG E LQFOXGLQJ WKH

'LVSXWHG 3URSHUW\ DV LQVXUHG XQGHU WKH 3ROLF\ &RXQW ,, DQG  FODLPLQJ WKDW )LUVW $PHULFDQ

QHJOLJHQWO\ PLVUHSUHVHQWHG WKH 6DQLWDU\ 'LVWULFW OLHQV DQG 'LVSXWHG 3URSHUW\ LVVXH E\ IDLOLQJ WR

DFFXUDWHO\ DGGUHVV WKHVH LWHPV LQ WKH WLWOH FRPPLWPHQW DQG 3ROLF\²E\ RPLWWLQJ WKH 6DQLWDU\

'LVWULFW OLHQV DQG LQFOXGLQJ WKH 'LVSXWHG 3URSHUW\ LQ WKH OHJDO GHVFULSWLRQ &RXQW ,,, )LUVW

$PHULFDQ PRYHV WR GLVPLVV &RXQW ,,, 'NW 

                                      /(*$/ 67$1'$5'


       $ 5XOH E PRWLRQ FKDOOHQJHV WKH OHJDO VXIILFLHQF\ RI WKH FRPSODLQW 7R VXUYLYH D

PRWLRQ WR GLVPLVV XQGHU 5XOH E WKH &RXUW ³µDFFHSW>V@ DV WUXH DOO RI WKH ZHOOSOHDGHG IDFWV

LQ WKH FRPSODLQW DQG GUDZ DOO UHDVRQDEOH LQIHUHQFHV LQ IDYRU RI WKH SODLQWLII¶´ &DOGHURQ5DPLUH]

Y 0F&DPHQW  )G   WK &LU  TXRWLQJ .XELDN Y &LW\ RI &KLFDJR  )G

  WK &LU  7R VXUYLYH D PRWLRQ WR GLVPLVV D SODLQWLII¶V FRPSODLQW PXVW DOOHJH

IDFWV ZKLFK ZKHQ WDNHQ DV WUXH ³µSODXVLEO\ VXJJHVW WKDW WKH SODLQWLII KDV D ULJKW WR UHOLHI UDLVLQJ

WKDW SRVVLELOLW\ DERYH D VSHFXODWLYH OHYHO¶´ &RFKUDQ Y ,OO 6WDWH 7ROO +LJKZD\ $XWK  )G

  WK &LU  TXRWLQJ ((2& Y &RQFHQWUD +HDOWK 6HUYV  )G   WK &LU

 :KLOH VSHFLILF IDFWV DUH XQQHFHVVDU\ ³WKUHDGEDUH UHFLWDOV RI WKH HOHPHQWV RI D FDXVH RI

DFWLRQ VXSSRUWHG E\ PHUH FRQFOXVRU\ VWDWHPHQWV GR QRW VXIILFH´ $VKFURIW Y ,TEDO  86 




                                                  
  7KH &RXUW UHDGV WKH FRPSODLQW DQG DVVHVVHV LWV SODXVLELOLW\ DV D ZKROH 6HH $WNLQV Y

&LW\ RI &KLFDJR  )G   WK &LU  )RU ERWK D E PRWLRQ WKH &RXUW PXVW

DOVR FRQVLGHU ³GRFXPHQWV DWWDFKHG WR WKH FRPSODLQW GRFXPHQWV WKDW DUH FULWLFDO WR WKH FRPSODLQW

DQG UHIHUUHG WR LQ LW DQG LQIRUPDWLRQ WKDW LV VXEMHFW WR SURSHU MXGLFLDO QRWLFH´ DV ZHOO DV ³DGGLWLRQDO

IDFWV VHW IRUWK LQ >SODLQWLII¶V@ GLVWULFW FRXUW EULHI    VR ORQJ DV WKRVH IDFWV DUH FRQVLVWHQW ZLWK WKH

SOHDGLQJV´ 6HH 0DWWKHZV Y +XJKHV  :/  DW  1' ,OO 2FW   FLWLQJ

3KLOOLSV Y 3UXGHQWLDO ,QV &R RI $P  )G   WK &LU  LQWHUQDO DOWHUDWLRQV

DQG TXRWDWLRQ PDUNV RPLWWHG

                                              $1$/<6,6


        ,OOLQRLV ODZ DSSOLHV WR WKLV GLYHUVLW\ DFWLRQ 6HH %ORRG Y 9+ 0XVLF )LUVW  )G 

 WK &LU  &RXQW ,,, RI WKH &RPSODLQW DOOHJHV WKDW )LUVW $PHULFDQ ZKR ZDV LQ WKH

EXVLQHVV RI VXSSO\LQJ LQIRUPDWLRQ IDOVHO\ FDUHOHVVO\ DQG QHJOLJHQWO\ PLVUHSUHVHQWHG LQ WKHLU WLWOH

FRPPLWPHQW DQG 3ROLF\ WKDW :KHDWRQ 7KHDWUH KHOG IUHH DQG FOHDU WLWOH WR ± 1RUWK +DOH

6WUHHW 7R VWDWH D FODLP IRU QHJOLJHQW PLVUHSUHVHQWDWLRQ XQGHU ,OOLQRLV ODZ D SODLQWLII PXVW

HVWDEOLVK  D IDOVH VWDWHPHQW RI PDWHULDO IDFW  FDUHOHVVQHVV RU QHJOLJHQFH LQ DVFHUWDLQLQJ WKH

WUXWK RI WKH VWDWHPHQW E\ WKH SDUW\ PDNLQJ LW  DQ LQWHQWLRQ WR LQGXFH WKH RWKHU SDUW\ WR DFW

 DFWLRQ E\ WKH RWKHU SDUW\ LQ UHOLDQFH RQ WKH WUXWK RI WKH VWDWHPHQW  GDPDJH WR WKH RWKHU SDUW\

UHVXOWLQJ IURP VXFK UHOLDQFH DQG  D GXW\ RQ WKH SDUW\ PDNLQJ WKH VWDWHPHQW WR FRPPXQLFDWH

DFFXUDWH LQIRUPDWLRQ )LUVW 0LGZHVW %DQN 1$ Y 6WHZDUW 7LWOH *XDUDQW\ &R  ,OO G 

± 

        +HUH UHO\LQJ RQ WKH IDOVH LQIRUPDWLRQ LQ WKH WLWOH FRPPLWPHQW DQG 3URSHUW\ :KHDWRQ

7KHDWUH XQDZDUH RI WKH 6DQLWDU\ 'LVWULFW OLHQV DQG WKH HUURQHRXV LQFOXVLRQ RI WKH 'LVSXWHG

3URSHUW\ PDGH D EXVLQHVV GHFLVLRQ WR SXUFKDVH WKH SURSHUW\ DV GHVFULEHG LQ WKH FRPPLWPHQW 'NW




                                                    
 DW    2Q WKLV SRLQW :KHDWRQ 7KHDWUH DOOHJHV WKDW LW ZDV IRUHVHHDEOH WKDW :KHDWRQ

7KHDWUH PLJKW QHHG WKH 'LVSXWHG 3URSHUW\ WR UHDOL]H WKH IXOO GHYHORSPHQW SRWHQWLDO RI LWV SXUFKDVH

,G DW   7KDW LV WKH LQIRUPDWLRQ DERXW WKH OLHQV DQG WKH 'LVSXWHG 3URSHUW\ ZHUH PDWHULDO IDFWV

,G DW   ,Q JHWWLQJ WKHVH PDWWHUV RI SXEOLF UHFRUG ZURQJ LQ WKH FRPPLWPHQW DQG 3ROLF\ :KHDWRQ

7KHDWUH DOOHJHV WKDW )LUVW $PHULFDQ DFWHG QHJOLJHQWO\ DQG FDXVHG GDPDJH WR LW ,G DW   7KXV

LQ &RXQW ,,, :KHDWRQ 7KHDWUH VHHNV WR UHFRYHU ORVVHV IURP WKH LQDELOLW\ WR XVH WKH 'LVSXWHG

3URSHUW\ DQG ZRUN WR UHVROYH WKH OLHQV RQ D WRUW FRQFHSW ,Q PRYLQJ WR GLVPLVV &RXQW ,,, )LUVW

$PHULFDQ GRHV QRW DUJXH WKDW WKH &RPSODLQW IDLOV WR VXIILFLHQWO\ DOOHJH WKH HOHPHQWV RI QHJOLJHQW

PLVUHSUHVHQWDWLRQ ,QVWHDG )LUVW $PHULFDQ DUJXHV WKDW :KHDWRQ 7KHDWUH FDQQRW PDLQWDLQ VXFK D

FODLP DJDLQVW LW XQGHU ,OOLQRLV ODZ 'NW  DW ±

       *HQHUDOO\ XQGHU 0RRUPDQ 0IJ &R Y 1DW¶O 7DQN &R  ,OO G   SODLQWLIIV

FDQQRW UHFRYHU IRU VROHO\ HFRQRPLF ORVV XQGHU WRUW WKHRULHV RI VWULFW OLDELOLW\ QHJOLJHQFH DQG

LQQRFHQW PLVUHSUHVHQWDWLRQ ,G DW  ,Q WKDW FDVH WKH ,OOLQRLV 6XSUHPH &RXUW ZDV FRQFHUQHG WKDW

DOORZLQJ VXFK VXLWV ZRXOG OHDG WR WRUW ODZ HQYHORSLQJ FRQWUDFW ODZ ,G 1HYHUWKHOHVV WKH FRXUW

LGHQWLILHG WKUHH H[FHSWLRQV WR LWV KROGLQJ ZKLFK LV QRZ FRPPRQO\ NQRZQ DV WKH 0RRUPDQ

GRFWULQH ³ ZKHUH WKH SODLQWLII VXVWDLQHG SHUVRQDO LQMXU\ RU SURSHUW\ GDPDJH UHVXOWLQJ IURP D

WRUWLRXV HYHQW LH D VXGGHQ RU GDQJHURXV RFFXUUHQFH  ZKHUH SODLQWLII
V GDPDJHV DUH

SUR[LPDWHO\ FDXVHG E\ D GHIHQGDQW
V LQWHQWLRQDO IDOVH UHSUHVHQWDWLRQ LH IUDXG DQG  ZKHUH WKH

SODLQWLII
V GDPDJHV DUH SUR[LPDWHO\ FDXVHG E\ D QHJOLJHQW PLVUHSUHVHQWDWLRQ E\ D GHIHQGDQW LQ WKH

EXVLQHVV RI VXSSO\LQJ LQIRUPDWLRQ IRU WKH JXLGDQFH RI RWKHUV LQ WKHLU EXVLQHVV WUDQVDFWLRQV´

)LUHPDQ¶V )XQG ,QV &R Y 6(& 'RQRKXH ,QF  ,OO G    LQWHUQDO FLWDWLRQV

RPLWWHG ,Q UH &KLFDJR )ORRG /LWLJ  ,OO G    ,Q UH ,OO %HOO 6ZLWFKLQJ 6WDWLRQ

/LWLJ  ,OO G  ± 




                                                 
       :KHDWRQ 7KHDWUH GRHV QRW GLVSXWH WKDW LW VHHNV GDPDJHV RQO\ IRU HFRQRPLF ORVVHV ,QVWHDG

LW DUJXHV WKDW WKH WKLUG H[FHSWLRQ WR WKH 0RRUPDQ GRFWULQH DSSOLHV KHUH EHFDXVH )LUVW $PHULFDQ LV

LQ WKH EXVLQHVV RI VXSSO\LQJ LQIRUPDWLRQ IRU WKH JXLGDQFH RI RWKHUV LQ WKHLU EXVLQHVV WUDQVDFWLRQV

³PDLQO\ DQ DFFXUDWH OHJDO GHVFULSWLRQ LQ FRQFHUW ZLWK WKH 7LWOH &RPPLWPHQW DQG WKH 7LWOH 3ROLF\´

'NW  DW   %XW IRU D SODLQWLII WR UHFRYHU HFRQRPLF ORVVHV RQ D QHJOLJHQW PLVUHSUHVHQWDWLRQ

FODLP WKH WKUHVKROG TXHVWLRQ LV ZKHWKHU WKH SDUW\ PDNLQJ WKH VWDWHPHQW KDV D GXW\ WR FRPPXQLFDWH

DFFXUDWH LQIRUPDWLRQ %G RI (GXF RI &LW\ RI &KLFDJR Y $ &   6 ,QF  ,OO G   

7KH ,OOLQRLV 6XSUHPH &RXUW GLUHFWO\ DGGUHVVHG WKLV TXHVWLRQ LQ )LUVW 0LGZHVW %DQN 1$ Y 6WHZDUW

7LWOH *XDUDQW\ &R KROGLQJ WKDW ³D WLWOH LQVXUHU LV QRW LQ WKH EXVLQHVV RI VXSSO\LQJ LQIRUPDWLRQ

ZKHQ LW LVVXHV D WLWOH FRPPLWPHQW RU D SROLF\ RI WLWOH LQVXUDQFH DQG DFFRUGLQJO\ WKH QHJOLJHQW

PLVUHSUHVHQWDWLRQ H[FHSWLRQ WR WKH 0RRUPDQ GRFWULQH GRHV QRW DSSO\´  ,OO G DW 

       ,Q WKDW FDVH WZR LQGLYLGXDOV EHJDQ WKH SURFHVV RI SXUFKDVLQJ SURSHUW\ LQ *UHHN 2DNV

,OOLQRLV ZKLFK WKH\ LQWHQGHG WR XVH DV WKHLU UHVLGHQFH DQG D KRPH EXVLQHVV RIILFH ,G DW  7KH\

DSSOLHG IRU D ORDQ IURP )LUVW 0LGZHVW %DQN DQG WKH\ REWDLQHG D WLWOH FRPPLWPHQW DQG WLWOH SROLF\

IURP 6WHZDUW 7LWOH 1HLWKHU WKH FRPPLWPHQW RU SROLF\ LQGLFDWHG WKDW WKHUH ZHUH DQ\ UHVWULFWLYH

FRYHQDQWV DJDLQVW WKH SURSHUW\ ,G $IWHU WDNLQJ RXW D IHZ PRUH ORDQV DQG JHWWLQJ D WLWOH

FRPPLWPHQW DQG SROLF\ IURP D GLIIHUHQW FRPSDQ\ WKH SURSHUW\ RZQHUV DQG EDQN OHDUQHG WKDW WKH

SURSHUW\ ZDV HQFXPEHUHG E\ D UHVWULFWLYH FRYHQDQW WKDW SURKLELWHG XVLQJ WKH SURSHUW\ IRU EXVLQHVV

RU FRPPHUFLDO SXUSRVHV ,G DW  8OWLPDWHO\ WKH ERUURZHUV GHIDXOWHG RQ WKHLU ORDQV 7KH EDQN

IRUHFORVHG DQG WKHQ EURXJKW VXLW DJDLQVW 6WHZDUW 7LWOH IRU QHJOLJHQW PLVUHSUHVHQWDWLRQ E\ ZD\ RI

WKH WLWOH FRPPLWPHQW DQG SROLF\ LVVXHG DPRQJ RWKHU WKLQJV ,G

       ,Q DQDO\]LQJ ZKHWKHU WKH FDVH IHOO ZLWKLQ WKH ³EXVLQHVV RI VXSSO\LQJ LQIRUPDWLRQ´ H[FHSWLRQ

WR WKH 0RRUPDQ GRFWULQH WKH ,OOLQRLV 6XSUHPH &RXUW ORRNHG FORVHO\ DW WKH WLWOH FRPPLWPHQW WR




                                                 
GHILQH WKH SDUDPHWHUV RI WKH WLWOH LQVXUHU¶V GXW\ ,G DW  8QOLNH DQ DEVWUDFW RI WLWOH ZKLFK

SURYLGHV LQIRUPDWLRQ UHJDUGLQJ WKH WLWOH DIWHU DQ H[DPLQDWLRQ RI WKH UHFRUG D WLWOH FRPPLWPHQW ³LV

VLPSO\ WKH SURPLVH WR LQVXUH D SDUWLFXODU VWDWH RI WLWOH´ ,G $FFRUGLQJO\ WKH FRXUW IRXQG WKDW ³WKH

SXUSRVH RI WKH WLWOH FRPPLWPHQW LV WR VHW IRUWK WKH WHUPV IRU LVVXLQJ D SROLF\ RI WLWOH LQVXUDQFH DQG

WKH SXUSRVH RI WKH SROLF\ RI WLWOH LQVXUDQFH LV WR LQVXUH DJDLQVW WKH ULVN RI XQGLVFRYHUHG GHIHFWV

OLHQV DQG HQFXPEUDQFHV´ ,G DW  ,Q RWKHU ZRUGV QHLWKHU SURGXFW¶V SXUSRVH LV WR SURYLGH

LQIRUPDWLRQ UHJDUGLQJ WKH WLWOH ,G DW ± ³7R WKH H[WHQW WKDW WKH WLWOH FRPPLWPHQW FRQWDLQV

LQIRUPDWLRQ FRQFHUQLQJ WKH WLWOH VXFK LQIRUPDWLRQ LV SURYLGHG WR JLYH QRWLFH RI WKH OLPLWDWLRQV WR

WKH ULVN WKDW WKH WLWOH LQVXUHU LV ZLOOLQJ WR LQVXUH´ FLWLQJ  $P -XU G $EVWUDFWV RI 7LWOH  

  0 .HOOHU 7LWOH ,QVXUDQFH DQG 2WKHU 7LWOH (YLGHQFH LQ %DVLF 5HDO (VWDWH 3UDFWLFH ,OO

,QVW )RU &RQW /HJDO (GXF  VHH DOVR  ,OOLQRLV 5HDO 3URSHUW\    ³>8@QGHU D

WLWOH LQVXUDQFH SROLF\ WKHUH FDQ EH QR TXHVWLRQ RI D QHJOLJHQW WLWOH VHDUFK VLQFH WKH LVVXH LV PHUHO\

ZKHWKHU D ULVN LV FRYHUHG RU QRW´

       :LWK WKHVH GHWDLOV LURQHG RXW WKH ,OOLQRLV 6XSUHPH &RXUW IRXQG WKDW WKH VFRSH RI D WLWOH

LQVXUHU¶V OLDELOLW\ LQ VXSSO\LQJ D WLWOH FRPPLWPHQW RU SROLF\ RI WLWOH LQVXUDQFH LV ³SURSHUO\ GHILQHG

E\ FRQWUDFW´    6WHZDUW 7LWOH *XDUDQW\ &R  ,OO G DW           6HHLQJ WKDW WKH QHJOLJHQW

PLVUHSUHVHQWDWLRQ FODLP LQ :KHDWRQ 7KHDWUH¶V &RPSODLQW VLPLODUO\ LV EDVHG RQ D WLWOH FRPPLWPHQW

DQG WLWOH SROLF\ 6WHZDUW 7LWOH VTXDUHO\ DSSOLHV DQG WKH 0RRUHPDQ GRFWULQH SUHYHQWV LW IURP EHLQJ

DEOH WR VHHN HFRQRPLF ORVVHV RQ WKH WKHRU\ VHW IRUWK LQ &RXQW ,,, 6HH DOVR HJ *RQGHFN Y $

&OHDU 7LWOH     (VFURZ ([FK //&  ) 6XSS G   1' ,OO  ILQGLQJ WLWOH LQVXUHU

ZDV QRW LQ WKH EXVLQHVV RI VXSSO\LQJ LQIRUPDWLRQ IRU WKH JXLGDQFH RI RWKHUV LQ WKHLU EXVLQHVV

WUDQVDFWLRQV DQG WKHUHIRUH WKH H[FHSWLRQ WR WKH HFRQRPLF ORVV GRFWULQH GLG QRW DSSO\ *HUGHV Y

-RKQ +DQFRFN 0XW /LIH ,QV &R  ) 6XSS   1' ,OO  DQ LQVXUDQFH SROLF\ LV ³D




                                                  
QRQLQIRUPDWLRQDO SURGXFW´ IRU SXUSRVHV RI WKH HFRQRPLF ORVV GRFWULQH FI 1&0,& ,QV &R Y

3DUD  :/  DW  &' ,OO -DQ   FODLP IRU QHJOLJHQW PLVUHSUHVHQWDWLRQ IDLOHG

EHFDXVH ³OLNH D WLWOH LQVXUHU D PDOSUDFWLFH LQVXUHU LV QRW VXSSO\LQJ LQIRUPDWLRQ ZKHQ LW LVVXHV DQ

LQVXUDQFH SROLF\´

       %XW LQ UHVSRQVH WR )LUVW $PHULFDQ¶V 0RWLRQ :KHDWRQ 7KHDWUH PDNHV WKUHH DUJXPHQWV WR

GLVWLQJXLVK WKLV FDVH IURP 6WHZDUW 7LWOH )LUVW :KHDWRQ 7KHDWUH DUJXHV WKDW LW UHFHLYHG VRPHWKLQJ

PRUH DNLQ WR DQ DEVWUDFW RI WLWOH WKDQ D WLWOH FRPPLWPHQW DQG SROLF\ EDVHG RQ WKH DPRXQW LW SDLG IRU

WKH SROLF\ DQG PLVFHOODQHRXV ³WLWOH VHUYLFHV´ WKH ODQJXDJH RI WKH &RPPHUFLDO 6DOHV &RQWUDFW

EHWZHHQ :KHDWRQ 7KHDWUH DQG 6XEXUEDQ %DQN            7UXVW DQG WKH GHJUHH WR ZKLFK LW UHOLHG RQ WKRVH

GRFXPHQWV WKHUHE\ UDLVLQJ )LUVW $PHULFDQ¶V GXW\ WR VXSSO\ DFFXUDWH LQIRUPDWLRQ 'NW 

 ± +RZHYHU WKLV WKHRU\ LV QRW SOHG LQ WKH &RPSODLQW QRU LV LW FRQVLVWHQW ZLWK WKH DOOHJDWLRQV

WKHUH ZKLFK RQO\ UHIHUHQFH WKH WLWOH FRPPLWPHQW DQG 3ROLF\ DQG QRWKLQJ IXUWKHU 'NW  DW

    ±  VHH 3LUHOOL $UPVWURQJ 7LUH &RUS 5HWLUHH 0HG %HQHILWV 7UXVW Y :DOJUHHQ

&R  )G   WK &LU  ³D SODLQWLII PD\ QRW DPHQG >LWV@ FRPSODLQW LQ >LWV@ UHVSRQVH

EULHI´ FI 0DWWKHZV  :/  DW  FRXUW FDQ FRQVLGHU DGGLWLRQDO IDFWV VHW IRUWK LQ

SODLQWLII¶V EULHI VR ORQJ DV WKRVH IDFWV DUH FRQVLVWHQW ZLWK WKH SOHDGLQJV ,Q DGGLWLRQ HYHQ LI LW

ZHUH LQ WKH &RPSODLQW WKH IDFW WKDW :KHDWRQ 7KHDWUH SDLG IRU ³WLWOH VHUYLFHV´ ZLWKRXW PRUH GRHV

QRW DOOHJH WKDW )LUVW $PHULFDQ SURYLGHG LW ZLWK DQ DEVWUDFW RI WLWOH RU DQ\WKLQJ PRUH WKDQ D

FRPPLWPHQW DQG SROLF\ )XUWKHU :KHDWRQ 7KHDWUH¶V H[SHFWDWLRQV DV WR ZKDW WKH WLWOH FRPPLWPHQW

DQG 3ROLF\ ZRXOG SURYLGH FDQQRW DOWHU WKH QDWXUH RI WKRVH GRFXPHQWV ZLWKRXW DGGLWLRQDO

LQIRUPDWLRQ LQGLFDWLQJ WKDW VRPHWKLQJ DERYH DQG EH\RQG D FRPPLWPHQW ZDV EDUJDLQHG IRU DQG

SURYLGHG ,Q RWKHU ZRUGV :KHDWRQ 7KHDWUH FDQQRW VLPSO\ VXEVWLWXWH LWV VXEMHFWLYH EHOLHIV IRU WKH

REMHFWLYH WHUPV RI WKH WLWOH FRPPLWPHQW DQG 3ROLF\ ZKLFK RQO\ VWDWH WKH FRYHUDJH RI ULVN 6HH




                                                 
'NW  DW ([ & ³:H DJUHH WR LVVXH D SROLF\ WR \RX DFFRUGLQJ WR WKH WHUPV RI WKLV

&RPPLWPHQW´ 'NW  DW ([ $ SURYLGLQJ LQVXUDQFH DJDLQVW ORVV RU GDPDJH VXVWDLQHG E\

UHDVRQ RI ³>W@LWOH EHLQJ YHVWHG RWKHU WKDQ DV VWDWHG LQ 6FKHGXOH $´ RU ³>D@Q\ GHIHFW LQ RU OLHQ RU

HQFXPEUDQFH RQ WKH 7LWOH´ DPRQJ RWKHU WKLQJV 7KHUHIRUH DW WKLV WLPH WKHVH DUJXPHQWV GR QRW

VHUYH WR GLVWLQJXLVK WKLV FDVH IURP 6WHZDUW 7LWOH

       1H[W :KHDWRQ 7KHDWUH DWWHPSWV WR QDUURZ 6WHZDUW 7LWOH¶V KROGLQJ WKDW D WLWOH LQVXUHU LV QRW

LQ WKH EXVLQHVV RI VXSSO\LQJ LQIRUPDWLRQ WR DSSO\ WR RQO\ 6FKHGXOH % RI D WLWOH FRPPLWPHQW 7KLV

LV EHFDXVH :KHDWRQ 7KHDWUH DOOHJHV KHUH WKDW ³)LUVW $PHULFDQ FDUHOHVVO\ DQG QHJOLJHQWO\ PDGH

IDOVH VWDWHPHQWV RI PDWHULDO IDFWV E\ WHQGHULQJ WR :KHDWRQ 7KHDWUH WKH 7LWOH &RPPLWPHQW DQG 7LWOH

3ROLF\ ZLWKRXW LGHQWLI\LQJ WKH :KHDWRQ 6DQLWDU\ 'LVWULFW OLHQV >LQ 6FKHGXOH %@ DQG LQDFFXUDWHO\

LQFOXGLQJ WKH 'LVSXWHG 3URSHUW\ LQ WKH LQDFFXUDWH OHJDO GHVFULSWLRQ >LQ 6FKHGXOH $@´ 'NW  DW

  $FFRUGLQJ WR :KHDWRQ 7KHDWUH WKH ODQJXDJH LQ 6FKHGXOH $ SDUWLFXODUO\ ³>W@KH ODQG

UHIHUHQFHG WR LQ WKLV &RPPLWPHQW LV GHVFULEHG DV IROORZV´ UDLVHV )LUVW $PHULFDQ¶V GXW\ WR SURYLGH

DFFXUDWH LQIRUPDWLRQ SODFLQJ LW ZLWKLQ WKH WKLUG H[FHSWLRQ WR WKH 0RRUPDQ GRFWULQH

8QIRUWXQDWHO\ :KHDWRQ 7KHDWUH GRHV QRW VXEVWDQWLDWH WKLV FODLP ZLWK DQ\ OHJDO EDVLV WR VHYHU DQG

WUHDW SRUWLRQV RI D WLWOH FRPPLWPHQW GLIIHUHQWO\ DV D PDWWHU RI ODZ 7R WKH FRQWUDU\ 6WHZDUW 7LWOH

KHOG WKDW ³QRZKHUH GRHV WKH FRPPLWPHQW FRQWDLQ DQ\ JXDUDQWHH FRQFHUQLQJ WKH SHUIRUPDQFH RI D

WLWOH VHDUFK´  ,OO G DW  0RUHRYHU :KHDWRQ 7KHDWUH¶V 3ROLF\ VSHFLILFDOO\ LQVXUHV DJDLQVW

ORVV RU GDPDJH LI WKH ³>W@LWOH EHLQJ YHVWHG LV GLIIHUHQW WKDQ DV VWDWHG LQ 6FKHGXOH $´ 'NW  DW

([ $ 7KXV LI :KHDWRQ 7KHDWUH ZDV SURYLGHG ZLWK DQ LQDFFXUDWH OHJDO GHVFULSWLRQ RI WKH SURSHUW\

WKH DSSURSULDWH UHFRXUVH LV WR EULQJ D EUHDFK RI FRQWUDFW FODLP ZKLFK LV FRQWDLQHG LQ &RXQW ,, DQG

ZKLFK )LUVW $PHULFDQ WHOOLQJO\ KDV QRW PRYHG WR GLVPLVV




                                                 
       2YHUDOO WKH &RPSODLQW DOOHJHV RQO\ WKDW )LUVW $PHULFDQ VXSSOLHG :KHDWRQ 7KHDWUH ZLWK D

WLWOH FRPPLWPHQW DQG WLWOH SROLF\ 8QGHU 6WHZDUW 7LWOH WKHQ LQ VXSSO\LQJ WKHVH GRFXPHQWV )LUVW

$PHULFDQ ZDV QRW LQ WKH EXVLQHVV RI VXSSO\LQJ LQIRUPDWLRQ IRU WKH JXLGDQFH RI D EXVLQHVV

WUDQVDFWLRQ   ,QVWHDG LW ZDV LVVXLQJ WHUPV IRU D WLWOH LQVXUDQFH SROLF\ DQG LQVXULQJ DJDLQVW

XQGLVFRYHUHG GHIHFWV OLHQV DQG HQFXPEUDQFHV $FFRUGLQJO\ WKH FRQWUDFWV GHILQH WKH VFRSH RI

)LUVW $PHULFDQ¶V OLDELOLW\ DQG &RXQW ,,, IDLOV WR VWDWH D FODLP IRU QHJOLJHQW PLVUHSUHVHQWDWLRQ

       $V D ILQDO PDWWHU :KHDWRQ 7KHDWUH DUJXHV WKDW &RXQW ,,, LV QRW SUHFOXGHG E\ 6WHZDUW 7LWOH

EHFDXVH )LUVW $PHULFDQ FRQWHPSODWHG OLDELOLW\ IRU D QHJOLJHQW PLVUHSUHVHQWDWLRQ FODLP LQ WKH WLWOH

FRPPLWPHQW EDVHG RQ FHUWDLQ ODQJXDJH LQ WKH WLWOH FRPPLWPHQW ³$Q\ FODLP ZKHWKHU RU QRW EDVHG

RQ QHJOLJHQFH ZKLFK \RX PD\ KDYH DJDLQVW XV FRQFHUQLQJ WKH WLWOH WR WKH ODQG PXVW EH EDVHG RQ

WKLV &RPPLWPHQW DQG LV VXEMHFW WR LWV WHUPV´ 'NW  DW ([ & %XW WKLV ODQJXDJH VLPSO\ GRHV

QRW DOORZ WKH &RXUW WR GLVUHJDUG WKH ,OOLQRLV 6XSUHPH &RXUW¶V KROGLQJ LQ 6WHZDUW 7LWOH




                                                 
                                          &21&/86,21


       )RU WKH UHDVRQV RXWOLQHG DERYH )LUVW $PHULFDQ¶V 0RWLRQ WR 'LVPLVV &RXQW ,,, 'NW  LV

JUDQWHG 6LQFH :KHDWRQ 7KHDWUH KDV DWWHPSWHG WR EULQJ DGGLWLRQDO DOOHJDWLRQV LQ VXSSRUW RI LWV

FODLPV LQ LWV UHVSRQVH EULHI WKDW LQGLFDWH D SRVVLEO\ GLIIHUHQW WKHRU\ RI HYHQWV WKH &RXUW ZLOO DOORZ

:KHDWRQ 7KHDWUH WKH RSSRUWXQLW\ WR ILOH DQ DPHQGHG FRPSODLQW FRQVLVWHQW ZLWK WKLV RSLQLRQ WR WKH

H[WHQW WKDW LW FDQ GR VR $Q\ DPHQGHG FRPSODLQW VKDOO EH ILOHG RQ RU EHIRUH 'HFHPEHU  




                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                               +RQ 9LUJLQLD 0 .HQGDOO
                                               8QLWHG 6WDWHV 'LVWULFW -XGJH
'DWH 'HFHPEHU  




                                                 
